                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                    PITTSBURGH

    BALDWIN TOWER,                                     )
                                                       )
                 Plaintiff,                            )              2:19-CV-00134-CRE
                                                       )
         vs.                                           )
                                                       )
    WILLIAM JAMES ACKERMAN,                            )
                                                       )
                 Defendant,                            )
                                                       )
                                                       )

                                 MEMORANDUM AND ORDER

        The notice of removal filed by Defendant William James Ackerman has been received

without a filing fee or the forms required to proceed in forma pauperis. 28 U.S.C.A. § 1914. This

action may not proceed unless the Defendant either,

     (1) tenders to the “Clerk, U.S. District Court” the statutory filing fee in the amount of $350.00,
         plus a $50.00 administrative fee, for a total of $400.001 or,

     (2) files a properly completed application to proceed in forma pauperis, including “an affidavit
         that includes a statement of all assets such Defendant possesses that the person is unable to
         pay such fees or give security therefor.” 28 U.S.C. § 1915(a)(1).

        For the foregoing reasons, Defendant’s papers are not being processed any further. You

have the right to submit any required paperwork which will make your paperwork in compliance

with the Federal Rules of Civil Procedure and the Local Rules of this Court. When you have met

all the requirements to remove your lawsuit, your paperwork will be processed. An application to

proceed in forma pauperis is enclosed.


1
       As of May 1, 2013, the Judicial Conference of the United States added a $50.00
administrative fee to all civil actions (excluding habeas) filed on or after that date. This fee does
not apply to persons granted IFP status. Thus, the filing fee remains $350.00 when a motion to
proceed IFP is approved. However, if IFP status is denied, the Plaintiff will be assessed the full
$400.00 filing fee.

                                                   1
        Therefore, IT IS ORDERED this 11th day of February, 2019, that the Clerk of Court is

to mark this case administratively CLOSED.2

                                                        s/Cynthia Reed Eddy

                                                        Cynthia Reed Eddy
                                                        Chief United States Magistrate Judge




2
        Such an administrative termination is not a “dismissal” for purposes of the statute of
limitations, and if the case is reopened pursuant to the terms of the accompanying Order, it is not
subject to the statute of limitations time bar if it was originally filed timely. See Papotto v. Hartford
Life & Acc. Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases and explaining that a
District Court retains jurisdiction over, and can re-open, administratively closed cases).
                                                   2
